I concur with the majority opinion on the appeal; however, I would reverse the BTA ruling on disallowance of appellee and cross-appellant's deductions for expenses incurred or to be incurred as a result of the Final Findings and Orders issued by the OEPA in 1984 to prevent groundwater contamination. The costs, whatever they might be, were a factor affecting the taxable value of the property in 1987. The BTA, in the absence of any testimony contra, chose to deny appellee and cross-appellant's diminution of value for tax purposes. Such denial was without sufficient evidence to support it.
The closure costs which appellee and cross-appellant presented, although prepared subsequent to the tax year involved, were properly discounted and should have been allowable deductions for determining the taxable value of the property in 1987.
Following the Michigan rule, the cleanup cost is a factor which must be considered in determining the tax valuation of the property. If the denial of the Part B application merely confirmed that which was fairly obvious at the tax lien date for ruling upon the appeal, the same position must be taken on the closing cost on the site as they could be properly determined on remand to the BTA for that purpose.
If all proper deductions were allowed, the tax valuation would be minimal.
Accordingly, I dissent from the majority's disposition of the cross-appeal. *Page 353